In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-1709
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                               v.

MICHAEL L. ALDEN,
                                           Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
                for the Southern District of Illinois.
           No. 04 CR 40043—G. Patrick Murphy, Judge.
                        ____________
     ARGUED FEBRUARY 20, 2008—DECIDED MAY 30, 2008
                        ____________


 Before EASTERBROOK, Chief Judge, and BAUER and
WOOD, Circuit Judges.
  BAUER, Circuit Judge. Defendant-Appellant Michael
Alden was convicted of conspiring to manufacture, to
possess with the intent to distribute, and to distribute in
excess of 500 grams of methamphetamine in violation of
21 U.S.C. §§ 841(a)(1) and 846. Alden appeals various
rulings made by the district court, as well as his sen-
tence. For the following reasons, we affirm.
2                                              No. 07-1709

                      I. Background
   From 1998 until 2004, Alden, along with approximately
thirty other individuals, manufactured and sold metham-
phetamine throughout several counties in southern
Illinois. A grand jury returned a suppressed indictment
on July 7, 2004, charging conspiracy to manufacture, to
possess with the intent to distribute, and to distribute
in excess of 500 grams of methamphetamine, in violation
of 21 U.S.C. §§ 841(a)(1) and 846. Alden was represented
by the Federal Public Defenders Office for his arraign-
ment on July 9, 2004; that same day, the district court
individually appointed Alden an attorney (“Attorney #1”).
  After three superceding indictments and a lapse of
two years, the case went to trial. During the two years
between indictment and trial, three different attorneys
were appointed to represent Alden, none to his liking.
   On October 4, 2004, Alden filed a pro se motion for
appointment of new counsel, claiming that Attorney #1
refused to file a laundry list of motions. Attorney #1
advised the district court that Alden called his office,
cursed at him, and threatened to “go after” him if he
did not do the things Alden wanted. Attorney #1 ex-
plained that he was willing to file all motions that
were consistent with his ethical obligations to the court,
and that he had been trying to work with Alden to get
the information needed to file certain motions, but Alden
had refused to communicate with him. Alden persisted
in his demand for new counsel, and the district court
advised Alden: “I’m going to bend over backwards to
satisfy you, and I’m going to let [Attorney #1] withdraw
if he wants to, and I’ll get another attorney. I’ll tell you
this. I don’t know who it will be. I’ll appoint another
attorney, and if that doesn’t work out, you’re on your
own.”
No. 07-1709                                              3

  On November 4, 2004, Alden was appointed his sec-
ond counsel (“Attorney #2”). A few months after that
appointment, however, Attorney #2 filed a motion to be
appointed standby counsel and to allow Alden to proceed
pro se, since Alden insisted on continuing to file pro se
motions despite Attorney #2’s representation. Shortly
thereafter, Alden filed another pro se motion of ineffec-
tive assistance of counsel in which he complained that
Attorney #2 was not filing motions that he felt should
have been filed.
   On September 8, 2005, the district court conducted a
hearing on Attorney #2’s motion and Alden’s pro se mo-
tions. Attorney #2 explained that he filed the motions
which he believed were consistent with his ethical ob-
ligations and that he had explained to Alden the dangers
associated with filing pro se motions (e.g., that they be-
come part of the court record and the prosecution gets
copies of them) and representing himself. The district
court told Alden that Attorney #1 and Attorney #2
were very good lawyers, and that Alden would have to
make up his mind as to whether he would accept Attor-
ney #2’s services or represent himself. The district court
told Alden:
   I think you would not be well served if you didn’t
   take [Attorney #2’s] services. I think it would be the
   wrong thing for you to do, but you’ve got to fish or
   cut bait today. You’re going to have to say yes or no
   one way or the other. . . . I’m going to hear from
   you what you want to do. You want to represent
   yourself or do you want [Attorney #2] to do it? If
   you represent yourself I’ll have him to serve as stand-
   by counsel. . . . He’s rendering good service to you,
   and that’s all anybody could do. . . . You have adequate
4                                             No. 07-1709

    counsel, and I’m going on record with that, you have
    adequate counsel. . . . I can’t give you anybody else
    that’s more competent than he is to represent you.
Alden refused to answer the district court’s question and
said, “I don’t want him to represent me, and I don’t
want to represent myself.” The district court advised
Alden that he could hire private counsel at his own ex-
pense, but Alden maintained that he could not afford
private counsel. The district court then ruled: “You made
a decision that based on what you say and the tenor of
this whole [hearing], you don’t want [Attorney #2] to
represent you. You want to represent yourself.”
  For the next thirteen months, Alden represented him-
self (with Attorney #2 as standby counsel), filing numer-
ous motions with the district court. On August 2,
2006, Attorney #2 filed a motion to withdraw as standby
counsel. Another hearing was held, and Attorney #2
explained to the court that Alden had “hit on” and threat-
ened his secretaries, and had threatened him with physical
harm. On August 30, 2006, the district court granted
Attorney #2’s motion to withdraw, and appointed Attorney
#3 to serve as standby counsel to Alden. Less than a
month later, Alden filed a pro se filing entitled “Lawyer
Issues,” in which he complained that Attorney #3 would
not file any motions challenging the validity of the sup-
pressed indictment filed by the government.
  On October 10, 2006, the district court held a hearing
and appointed Attorney #3 to be Alden’s full counsel.
However, Alden maintained that he was not adequately
represented because Attorney #3 would not argue that
the suppressed indictment was invalid and would not
commit to calling every witness that he wanted called.
When the district court explicitly asked Alden if he
No. 07-1709                                             5

wanted Attorney #3 to represent him, Alden responded
affirmatively. Trial was then scheduled to commence on
November 14, 2006.
   On November 7, 2006, Attorney #3 advised the court
that he had recently received over one thousand pages
of recent discovery documents, and that he would not
be ready to effectively represent Alden on the trial date
of November 14, 2006. Attorney #3 requested a continu-
ance, but Alden refused to agree to a continuance and
said he would waive the automatic thirty-day continu-
ance to which he was entitled under the Speedy Trial
Act. Alden said that he would rather represent himself
on November 14, 2006 than have any delay to allow
Attorney #3 to properly prepare for trial. The district
court advised Alden that the mandatory statutory
penalty he faced if convicted was twenty years to life,
that federal criminal conspiracy cases were complicated
and subject to broad and complex rules of evidence, that
he would be disadvantaged by his lack of legal training
and experience in criminal defense cases, that repre-
senting himself would be unwise, and that pro se litigants
are held to the same evidentiary and procedural rules as
licensed attorneys. Alden stated that he understood all
of these things. The district court asked Alden about his
educational background, his experience with the crim-
inal justice system and criminal trials, and again opined
that Alden was ill-suited to proceed pro se. Despite these
admonitions, Alden told the court that he wanted to
represent himself, and the court appointed Attorney #3
standby counsel.
  The trial began as scheduled on November 14, 2006.
On the second day of trial, Alden filed more motions,
including a motion to withdraw his waiver of the thirty-
6                                            No. 07-1709

day continuance. That motion was denied, and after a
three-day trial, a jury found Alden guilty of the drug
trafficking conspiracy as charged.
   On March 26, 2007, a sentencing hearing was held, at
which Alden represented himself with Attorney #3 as
standby counsel. The district court agreed with the gov-
ernment’s position that Alden was responsible for 5.1
kilograms of methamphetamine, and that Alden “knew
that he was having his wife testify to something that was
false,” warranting a two-level upward adjustment for
obstruction of justice under U.S.S.G. § 3C1.1. Based upon
its findings, the district court determined that Alden’s
sentencing range was 324-405 months with a statutory
range of imprisonment of twenty years to life. The dis-
trict court sentenced Alden to 324 months’ imprison-
ment. Alden timely appealed, and this Court appointed
appellate counsel for Alden.
  On October 11 and October 22, 2007, Alden filed pro se
motions with this Court, in which he alleged ineffective
assistance of appellate counsel because his attorney re-
fused to raise concerns about the validity of the sup-
pressed indictment and other issues that Alden wanted
raised, and asked this Court to disregard appellate coun-
sel’s brief. Those motions, along with a pro se motion to
reconsider those motions, were denied.


                     II. Discussion
  Alden brings an array of arguments on appeal, including
several in a supplemental brief filed by Alden himself.
We address the arguments warranting discussion in turn.
No. 07-1709                                                   7

    A. The Indictment
  Alden has persistently argued that the indictment for the
drug conspiracy is invalid because it was “suppressed.”
We address this not because it has merit, but because we
wish to put Alden’s argument at rest once and for all.
Undoubtedly, several attorneys and judges have already
explained to Alden that the initial indictment was in no
way defective because it was “suppressed.” A sup-
pressed indictment is simply an indictment filed under -
seal until the defendant is in custody, as allowed by
Federal Rule of Criminal Procedure 6(e)(4).1 See also 22
Charles Alan Wright, Arthur R. Miller & Edward H.
Cooper, Federal Practice and Procedure: Crim. 3d § 830 (2008).
  The indictment was unsealed on July 9, 2004, the day
Alden was arraigned on the charges. Furthermore, three
superceding indictments followed, all of which were
valid and included the same drug conspiracy charge.
Alden went to trial on the third superceding indictment,
and he makes no argument that that indictment was
invalid, and for good reason; the indictment in this case
was valid.


    B. Competency
  Alden contends that the district court erred in failing
to order a competency hearing sua sponte in light of his
irrational behavior throughout the proceedings, namely



1
  Rule 6(e)(4) states, in pertinent part, that “[t]he magistrate
judge to whom an indictment is returned may direct that the
indictment be kept secret until the defendant is in custody or
has been released pending trial.”
8                                              No. 07-1709

his obsession with irrelevant issues and his paranoia
and distrust of the criminal justice system.
   A court may, on its own motion, order a hearing on the
competency of a defendant “if there is reasonable cause
to believe that the defendant may presently be suffering
from a mental disease or defect rendering him mentally
incompetent to the extent that he is unable to understand
the nature and consequences of the proceedings against
him or to assist properly in his defense.” 18 U.S.C. §
4241(a); United States v. Savage, 505 F.3d 754, 758 (7th
Cir. 2007); see Pate v. Robinson, 383 U.S. 375, 385 (1966)
(holding that a judge must provide a competency hear-
ing on his own motion if the evidence raises a bona
fide doubt as to the defendant’s competence to stand
trial). The district court is in the best position to deter-
mine the need for a competency hearing. Savage, 505
F.3d at 760. We review the district court’s decision not to
order a competency hearing for abuse of discretion and its
findings regarding a defendant’s competence only for
clear error. United States v. Ewing, 494 F.3d 607, 622 (7th
Cir. 2007); United States v. Downs, 123 F.3d 637, 641 (7th
Cir. 1997).
  There is no question that Alden understood the charges
against him and was capable of assisting in his own
defense. Alden was very active and vocal throughout
every step of the judicial process. Despite his reluctance
to listen to his attorneys and the court, Alden displayed a
clear understanding of the proceedings and was able to
assist in his defense.
  In a nearly identical case, this Court found similar
behavior by a criminal defendant to be “common, some-
times because of suspiciousness and sometimes just
because the accused is trying to throw a monkey
No. 07-1709                                              9

wrench into the proceedings.” United States v. Timberlake,
409 F.3d 819, 823 (7th Cir. 2005). We continued:
    Many defendants express dissatisfaction with counsel,
    assert that their rights have been denied at every turn
    (because they have an unreasonable view of what
    rights they possess), demonstrate that they do not
    understand how the legal system handles witnesses
    and investigators (that’s why they need lawyers,
    after all), and forget or choose to ignore what judges
    said earlier. Many defendants even dismiss their
    lawyers because they suppose without justification
    that more should be done to assist them.
Id. (internal citations omitted). We have also noted that
“persons of unquestioned competence have espoused
ludicrous legal positions,” but the articulation of unusual
legal beliefs is a far cry from incompetence. United States
v. James, 328 F.3d 953, 955 (7th Cir. 2003).
  Although Alden has demonstrated that he can be rude,
unreasonable, and myopic in his approach to this case, that
is not the same as incompetence and is not the type of
conduct that implies the kind of mental shortcomings
required to oblige a district court to sua sponte order a
competency examination. The district court did not err by
not ordering a competency examination. Alden was
competent to stand trial. Simply being a monumental
pain in the neck is not a symptom of incompetency; it is
usually a symptom of stupidity.


  C. Self-Representation
  Next, Alden contends that the district court erred by
allowing him to proceed pro se with standby counsel.
10                                                No. 07-1709

Although Alden (through his appellate counsel) acknowl-
edges his uncooperative nature with the various ap-
pointed counsel, he argues that his Sixth Amendment
right to counsel was violated when the district court twice
found—once on September 8, 2005, and again on Novem-
ber 7, 2006—that Alden had waived his right to counsel
and elected to proceed pro se.
  We first address whether Alden waived his right to
counsel. Although Alden has a right to the assistance of
counsel under the Sixth Amendment, he does not have the
right to counsel of his choice. United States v. Oreye,
263 F.3d 669, 671 (7th Cir. 2001). A district court is not
required to appoint a new lawyer each time the de-
fendant requests one. See id. (holding that the district court
judge was fully within his rights to refuse to appoint a
defendant a third attorney when he has no legitimate
basis for being dissatisfied with his second appointed
counsel). “[A] defendant can waive his right to counsel
through conduct as well as words.” Id. at 670 (citing
United States v. Irorere, 228 F.3d 816, 827-28 (7th Cir. 2000)).
A defendant waiving his right to counsel must do so
knowingly and intelligently. United States v. Todd, 424 F.3d
525, 530 (7th Cir. 2005). “[S]o long as the district court has
given a defendant sufficient opportunity to retain the
assistance of appointed counsel, defendant’s actions
which have the effect of depriving himself of appointed
counsel will establish a knowing and intentional choice.”
Irorere, 228 F.3d at 828 (quoting United States v. Fazzini,
871 F.2d 635, 642 (7th Cir. 1989)). What is said to the
defendant in warning him of the dangers of waiving
counsel is unimportant, so long as it is established that
the defendant made a knowing and informed waiver
of counsel. Todd, 424 F.3d at 531.
No. 07-1709                                                11

  Four factors are considered in determining whether a
waiver was knowing and intelligent: (1) whether and to
what extent the district court conducted a formal
hearing into the defendant’s decision to represent himself;
(2) other evidence in the record that establishes whether the
defendant understood the dangers and disadvantages of
self-representation; (3) the defendant’s background
and experience; and (4) the context of the defendant’s
decision to waive his right to counsel. Todd, 424 F.3d at 530.
Because competent individuals have a constitutional right
to self-representation, a district court can not force a
defendant to proceed with unwanted counsel. Faretta v.
California, 422 U.S. 806, 820-21 (1975).
  On September 8, 2005, after Alden expressed his dis-
satisfaction and inability to work with Attorney #2, the
district court held a hearing and gave Alden an ultimatum:
accept Attorney #2’s services, hire private counsel, or
proceed pro se. Alden claims that this ultimatum effectively
coerced Alden into representing himself. We disagree.
This is the same ultimatum the district court gave the
defendant in Oreye. See Oreye, 263 F.3d at 670; see also
Irorere, 228 F.3d at 827-28 (explaining that after refusing
to work with four appointed attorneys, defendant’s
conduct constituted a decision to represent himself).
Alden refused to make that decision for himself, and the
district court could not force Alden to continue with
Attorney #2. Alden stated that he could not afford to
hire private counsel, so he left the district court with only
one option: to have Alden proceed pro se.
  The district court also adequately warned Alden of
the risks involved in proceeding pro se and advised him
against doing so. The record also shows that both Attor-
ney #1 and Attorney #2 advised Alden of the dangers
12                                             No. 07-1709

associated with proceeding pro se, such that Alden was
well-aware of the dangers and disadvantages involved
in self-representation. Alden’s conduct required the dis-
trict court to make the determination that he had effec-
tively waived his right to counsel and wished to proceed
pro se, and the district court in no way erred in doing so.
   Alden also claims his waiver of his right to counsel on
November 7, 2006 was not knowing and intelligent,
thus the district court erred by accepting it. Again, we
disagree. Attorney #3 was appointed full counsel on
October 10, 2006. Shortly thereafter, Attorney #3 re-
quested a continuance in order to prepare for trial, and
Alden filed a pro se motion to proceed pro se. The district
court held a formal hearing on Alden’s motion and Attor-
ney #3’s motion for a continuance. At that hearing,
Alden made it very clear that he wanted to proceed pro se
rather than allow a thirty-day continuance to delay his
trial so that his attorney could adequately prepare. The
district court explained to Alden the complex nature of
the conspiracy charges against him and that pro se liti-
gants are held to the same procedural and evidentiary
standards as licensed attorneys. The district court asked
Alden about his educational background and experience
with the criminal justice system, and said that he felt
Alden was ill-prepared to represent himself. Never-
theless, Alden said he understood all of these things
and wished to represent himself. Nothing suggests that
Alden’s decision was anything but knowing and intelligent
(insofar as any decision to represent oneself in a crim-
inal case can be deemed “intelligent”). In light of Alden’s
clear desire to represent himself and his constitutional
right to do so, the district court’s decision to accept
Alden’s waiver of counsel was proper.
No. 07-1709                                                  13

    D. Sentencing
  Alden also contends that the district court made various
errors in sentencing him.2 First, Alden argues that the
district court failed to properly consider the factors under
18 U.S.C. § 3553(a) in determining his sentence.
  We use a non-deferential standard of review when
determining whether the district court followed proper
post-Booker sentencing procedures. United States v. Price,
516 F.3d 597, 606 (7th Cir. 2008); United States v. Rodriguez-
Alvarez, 425 F.3d 1041, 1046 (7th Cir. 2005). Section 3553(a)
provides that the following factors should be considered
in imposing a sentence: (1) the nature and circumstances
of the offense and the history and characteristics of the
defendant; (2) the need for the sentence to reflect the
seriousness of the offense, deter criminal conduct, pro-
tect the public from the defendant, and provide the de-
fendant with needed training and treatment; (3) the
kinds of sentences available; (4) the appropriate sen-
tencing range under the applicable Guidelines issued by
the Sentencing Commission; (5) any pertinent policy
statement; (6) the need to avoid unwarranted sen-
tence disparities among similarly situated defendants;
and (7) the need to provide restitution to any victims of
the offense. See 18 U.S.C. § 3553(a). The district court


2
  In his opening brief, Alden asserted that the district court
made a basic mathematical error in adding up the various
drug quantities. However, at oral argument, Alden’s counsel
conceded that there was no error on the district court’s part,
and that the drug quantities were properly calculated. We
therefore need not address Alden’s arguments pertaining to
this alleged procedural error or that the alleged error resulted
in an incorrect Guidelines range calculation.
14                                                No. 07-1709

judge need not apply all § 3553(a) factors in a systematic
or “checklist fashion.” Price, 516 F.3d at 606; United States v.
Dean, 414 F.3d 725, 729 (7th Cir. 2005). The district
court may comport with its obligations by simply giving
an adequate statement of reasons, consistent with
§ 3553(a), for believing the sentence it selects is appropri-
ate. United States v. Harris, 490 F.3d 589, 597 (7th Cir.
2007). If the district court does so, and the sentence ren-
dered is within the applicable Guidelines range, the
sentence it selects will be presumed reasonable by this
Court. United States v. Wachowiak, 496 F.3d 744, 748-49 (7th
Cir. 2007).
  The district court judge adequately considered the
§ 3553(a) factors and explained why Alden’s sentence
was appropriate. The judge referred to Alden’s history
as “tawdry, and it goes back for years and years and
years.” The judge also discussed: (1) law enforcement’s
inability to deal with Alden’s criminal activities, and but
for the success of this government investigation and
prosecution, that Alden would certainly have continued
his life of crime; (2) Alden’s prior convictions and his
many incarcerations, all of which failed to deter him
from future crimes; and (3) Alden’s drug addiction,
stating that professionals would be available in prison to
help treat and protect Alden. The district court judge then
turned to the Sentencing Guidelines, and decided to
sentence Alden “at the very lowest end of the guideline.”
The district court gave an adequate statement of rea-
sons consistent with the factors.
   Next, Alden argues that the district court erred when
it ended his allocution even though he stated that he
was not yet finished speaking. Alden raises this argu-
ment for the first time on appeal, and we therefore re-
No. 07-1709                                                  15

view it for plain error only. See United States v. Leupke,
495 F.3d 443, 446-48 (7th Cir. 2007) (deciding as a matter
of first impression that the right to allocution is subject
to forfeiture, thus plain error is the appropriate standard
of review where no contemporaneous objection is made).
Under plain error review, an error must be “clear or
obvious” and “affect [the defendant’s] substantial rights.”
United States v. Schalk, 515 F.3d 768, 776 (7th Cir. 2008). If
there is plain error, this Court will reverse if it deter-
mines, in its discretion, that the error “seriously affects
the fairness, integrity, or public reputation of judicial
proceedings.” Luepke, 495 F.3d at 448 (quoting United
States v. Simpson, 479 F.3d 492, 496 (7th Cir. 2007)).
  Federal Rule of Criminal Procedure 32 provides that,
“[b]efore imposing sentence, the court must . . . address the
defendant personally in order to permit the defendant
to speak or present any information to mitigate the sen-
tence. . . .” Fed. R. Crim. P. 32(i)(4)(A)(ii) (emphasis added).
This right is not unlimited, however. See United States v.
Eibler, 991 F.2d 1350, 1356 (7th Cir. 1993) (noting that
defendant was entitled to right to allocute, but not to
allocute in camera); United States v. Carter, 355 F.3d 920,
926 (6th Cir. 2004) (statements contesting matters previ-
ously raised and decided against the defendant are not
proper during allocution); United States v. Muniz, 1 F.3d
1018, 1025 (10th Cir. 1993) (allocution is not the time to re-
argue facts or law); United States v. Kellogg, 955 F.2d
1244, 1250 (9th Cir. 1992) (right to allocution is limited to
statements designed to mitigate sentence).
   Alden elected to use his allocution time to try read a
motion he had previously filed. The district court told
Alden that reading it into the record was unnecessary as
it was already on the record, and invited Alden to speak
16                                            No. 07-1709

about himself, his wife, or his family. Alden disregarded
the district court’s invitation and began to summarize
his motion and make legal arguments about the statutory
sentencing enhancements filed in this case. The district
court did not interrupt Alden despite its instruction not
to focus on the motion or legal arguments. After Alden
was finished, the district court again asked him if he
had anything to say before being sentenced, and re-
minded him to focus on addressing the court, the public,
or his wife, and to save legal arguments for another
time. Alden again paid no attention to the district court’s
instruction and began to argue that his co-defendants
received lighter sentences despite statutory enhance-
ments, and that a sentence of twenty years (the statutory
minimum for Alden’s conviction) would be “bogus.” After
a brief apology to his family for the effects his drug ad-
diction has had on his relationships with them, Alden
criticized the legal system’s prosecution of drug addicts
and again veered back to legal arguments addressing
the merits of his conviction. Perceiving Alden’s state-
ments to mean that he has nothing to say in mitigation of
his sentence and was not going to confine his comments
to the boundaries of an allocution, the district court
properly interrupted Alden and continued with the
sentencing. Alden’s right to allocution was not violated;
the district court simply limited it, in an entirely appro-
priate manner, to the purpose of Rule 32.
  Alden also contends that the district court erred by
enhancing his sentence based on his prior felony drug
conviction under 18 U.S.C. § 851 and for obstruction
of justice under U.S.S.G. § 3C1.1. Alden bases this argu-
ment on the fact that the grounds for the enhance-
ments were not submitted to the jury. This argument is
without merit since neither enhancement required a jury
No. 07-1709                                                 17

determination. See United States v. Williams, 410 F.3d 397
(7th Cir. 2005) (prior convictions); Price, 516 F.3d at 607
(obstruction of justice enhancements).
  Alden also argues that the § 851 enhancement for the
prior drug conviction is improper because it is based on
the same charged conspiracy of which he was con-
victed here. Alden is again mistaken; the § 851 enhance-
ment was filed in relation to Alden’s November 13, 2001
conviction for Unlawful Possession of Cannabis with
Intent to Deliver, which in turn relates to his February 11,
1999 arrest during which he also possessed meth precur-
sors. Besides, even if the enhancement had been based on
the same drug conspiracy charged here, the enhance-
ment was still proper. See United States v. Garcia, 32 F.3d
1017, 1019-20 (7th Cir. 1994) (holding that where a defen-
dant continues his involvement in a conspiracy after a
factually related conviction becomes final, that convic-
tion is properly used as a “prior conviction” under § 851).
Thus, the district court did not err in applying the sen-
tence enhancements.
  In his supplemental brief, Alden makes countless other
arguments as to why his conviction should be reversed.
None of these arguments are adequately developed or
even cite any substantive legal authority for support.
Because it is not the obligation of this Court to research and
construct the legal arguments available to parties, United
States v. McLee, 436 F.3d 751, 760 (7th Cir. 2006), these
arguments are waived and warrant no discussion. See
Perez v. Illinois, 488 F.3d 773, 776-77 (7th Cir. 2007); United
States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991)
(“We repeatedly have made clear that perfunctory and
undeveloped arguments, and arguments that are unsup-
ported by pertinent authority, are waived (even where
those arguments raise constitutional issues).”).
18                                            No. 07-1709

                     III. Conclusion
  In closing, we acknowledge Alden’s contempt for the
criminal justice system and his false belief that the world
is out to get him, but we warn him to be cautious of the
slanderous remarks he readily made against his attor-
neys and the district court judge throughout the pro-
ceedings of this case. Alden has filed complaints with the
Attorney Registration and Disciplinary Commission
against all of his appointed counsel (including appellate
counsel), despite their generous and competent service to
him. Alden also referred to the district court judge as
“vindictive” in his supplemental brief. Rest assured,
Alden has had his day in court. Instead of accepting
the consequences of his criminal conduct, Alden seeks to
abuse the system by continuing to make unfounded
accusation against third parties. This conduct will not be
tolerated, nor will it be entertained by this Court.
  For the foregoing reasons, we affirm Alden’s convic-
tion and sentence.




                   USCA-02-C-0072—5-30-08